NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                                 Criminal Action No. 19-343 (CCC)

v.
                                                                        ORDER
LEONARD FELDER,

                   Defendants.


CECCHI, District Judge.

       Presently before the Court is defendant Leonard Felder’s (“Felder”) motion to suppress

evidence, to compel the Government to produce evidence under the Government’s disclosure

requirements, and for leave to file additional pre-trial motions. ECF No. 10. The Government filed

a brief in opposition. ECF No. 11. The parties also submitted additional briefing regarding

supplemental authority. ECF Nos. 16 and 19. The Court has considered all of the submissions and

exhibits before it. For the reasons expressed in the Court’s accompanying Opinion:

       IT IS on this 21st day of May, 2021:

       ORDERED that Defendant’s motion (ECF No. 10) is DENIED with respect to his request

to suppress evidence and his request for early disclosure of materials, and is GRANTED only to

the extent he seeks leave, if necessary, to file additional pre-trial motions.

       SO ORDERED.

                                                               ___________________________
                                                               CLAIRE C. CECCHI, U.S.D.J.
